           Case 1:17-cr-00417-AKH Document 94 Filed 04/25/19 Page 1 of 3
                                                                              llusDCSDNY
                                                                              llnoc uME NT

 UNITED STATES DIST RICT COUR T
                                                                              I ELEC TRON ICAL LY FILE D
                                                                                DOC#:
 SOUT HERN DIST RICT OF NEW YORK                                                      ---- .r.t --.- ---
                                                                                  DATE FILED:
 -------------------------------------------------------------- X

 UNITED STATES OF AME RICA
                                                                    ORDER
             -against-
                                                                    17 Cr. 417 (AKH)
 ALI KOU RANI ,

                                         Defendant.

 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:
                                                                                (i) cross-
                  The Gove rnmen t's unopposed motions in limine, pertaining to

                                                              on behal f of Hizballah, including
examination of the defendant regarding his alleged activities
                                                                   York in 2009, and conflict with
. his travel to China in 2009, rental of storage facilities in New
                                                                  proffer statements, are granted.
 Hizballah in 2016, and (ii) use of the defen dant's June 2, 2017
                                                                                   certain legal
                  Defendant represents that he plans to elicit testimony regarding

                                                           Testimony of communications
 advice he received from his former lawyer, Mark Denbeaux.
                                                                   ege related to such
 between a client and his lawyer waives the attorney-client privil
                                                               F.3d 175, 182 (2d Cir. 2000)
 communications. See, e.g., In re Gran d Jury Proceedings, 219
                                                                 or affirm         atively rely on
 ("[A] party cannot partially disclose privileged communications
                                                               shield the underlying
 privileged communications to support its ... defense and then
                                                           avoid disruptions during trial,
 communications from scrutiny by the opposing party."). To
                                                                 ing the waiver form attached
  defendant is requested so to acknowledge by signing and return

  hereto on or before April 30, 2019.

                   SO ORDERED.

  Dated:           April 25, 2019
                   New York, New York                                 AL VIN K. HELL ERST EIN
                                                                      United States District Judge
       Case 1:17-cr-00417-AKH Document 94 Filed 04/25/19 Page   2 of 3
       Case 1:17-cr-00417-AKH Document 91-1 Filed 04/22/19 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                V.                                                               17 Cr. 417 (AKH)

ALI KOURANI,
      a/k/a "Ali Mohamad Kourani,"
      a/k/a "Jacob Lewis,"
      a/k/a "Daniel,"

                                    Defendant.



                     Attorney-Client Privilege Waiver (Informed Consent)
To: Ali Kourani

       You have made a motion in connection with your upcoming trial of May 6, 2019 in which
you request to admit evidence at trial relating to legal advice and representation that you received
                                                                                              motion,
from Mark Denbeaux, Esq. (referred to in this form as "your former attorney"). In such
                                                                              of witnesse s regardin g
you have further indicated, through counsel, that you consent to questioning
                                                                                                  you
communications between you and your former attorney that relate to the legal advice that
received.

        If you wish to admit evidence at trial relating to legal advice and representation that
                                                                                                you
                                                                                                    with
received from your former attorney, you have waived the attorney-client privilege you had
                                                                 tation.  This  means  that if you  wish
your former attorney regarding that legal advice and represen
                                                                                                   , you
to press these arguments at trial and to elicit testimony regarding legal advice you received
                                                                                                  ts and
cannot keep the communications between yourself and your former attorney, and documen
                                                    a secret. This form  is designed to ensure  that you
other materials related to those communications,
fully understand and agree to this.

        Specifically, if you wish to proceed with your motion, you must sign this statement and
                                                                                              ation
return it to the Court (keeping a copy for your records). The form constitutes your authoriz
                                                                             g documen ts and other
to your former attorney to disclose confidential communications, includin
                                                                                               also
materials memorializing confidential communications, in response to a court order. The form
                                                                                               you
constitutes your consent to the Government's review of cpnfidential communications between
and your former attorney that it has seized through the course of its investiga tion.

         You should know that if you sign this authorization, you run the risk that your former
                                                                                            should
 attorney will contradict your statements about his representation of you. However, you
                                                           Court may  not permit  you  to make the
 also know that if you do not sign this authorization, the
                                                                          return this form, signed
 arguments and elicit the testimony requested in your motion. You must
 by you and notarized, by April 30, 2019.
         Case 1:17-cr-00417-AKH Document 94 Filed 04/25/19   Page 4
                                                                  3 of
                                                                    of 43
         Case 1:17-cr-00417-AKH Document 91-1 Filed 04/22/19 Page



NOTARIZED AUTHORIZATION
                                                                       ey-Client Privilege Waiver
I have reviewed with my current attorney this document titled Attorn
                                                                     hereby authorize my former
(Informed Consent) and the accompanying proposed Court Order. I
                                                                        requiring him to provide
attorney, Mark Denbeaux, Esq., to comply with any Court Order
                                                                     I seek  to make at trial. This
documents and testimony relating to my motions and the arguments
                                                                            only pursuant to court
authorization allows my former attorney to provide documents and testify
                                                                        communications with Mr.
order. I further hereby consent to the Government's review of my
                                                                seized   during the course of the
Denbeaux relating to the advice he provided me, that were
Government's investigation, as directed in the Court' s proposed Order.



Dated:
         -----------                                  ALIK OURA NI




Sworn to before me this _ _ day of _ _ _ _ _ _ _, 2019




Notary Public




                                                  2
